DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 7 June 2021:
	Claims 1, 3-4, 7, 11 and 13-16 are amended.
	Claims 2, 5, 8-10, 12 and 17-18 are canceled.
	Claims 1, 3-4, 6-7, 11 and 13-16 are pending.



Allowable Subject Matter
Claims 1, 3-4, 6-7, 11 and 13-16 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for monitoring an encrypted communication session of a first device, the techniques comprising: receiving a signal for initiating a communication session with a second device; generating an encryption key for encryption of the communication session; determining whether a monitoring signal is received for the communication session; and transmitting information about the encryption key to the second device by using a predetermined packet based on the determination. 

The closest prior art are as follows:

Smith et al. (U.S. Patent 6,918,038) discloses techniques for generating and remotely installing a private secure and auditable network, comprising Node identification, link, and application information inputted into a template. A generator generates components using the information in the template and the components are remotely installed using an installation server. Each node can only be installed once and is specific to a predetermined target site. For each link, a unique pair of keys is generated in a form which is not human readable, each key corresponds to a different direction of communication over the link. Data transmitted between nodes is encrypted using public-private key pairs. At least one monitor node manages the security of the network, strobes keys, and may take nodes out of the network in the event of a security violation. However, unlike the instant invention, Smith does not disclose “wherein a second encryption key corresponds to a first encryption key, and wherein a third device decrypts only data transmitted from a first device to a second device based on the generated second encryption key.” 

Aziz et al. (U.S. PGPub. 2003/0037235) discloses techniques for automatically encrypting and decrypting data packet sent from a source host to a destination host across a public internetwork. A tunneling bridge is positioned at each network, and intercepts all packets transmitted to or from its associated network. The tunneling bridge includes tables indicated pairs of hosts or pairs of networks between which packets should be encrypted. However, unlike the instant invention, Aziz does not disclose “wherein a second encryption key corresponds to a first encryption key, and wherein a third device decrypts only data transmitted from a first device to a second device based on the generated second encryption key.”

Yukimatsu et al. (U.S. PGPub. 2008/0307217) discloses techniques for a contents transmitting apparatus including an encryption algorithm storage section for storing a plurality of encryption algorithms; a key generation section for generating key information based on a mutual authentication result with a contents receiving apparatus; a control section for selecting one encryption algorithm from the encryption algorithm storage section and acquiring a key from the key information to provide it to an encryption section. However, unlike the instant invention, Yukimatsu does not disclose “wherein a second encryption key corresponds to a first encryption key, and wherein a third device decrypts only data transmitted from a first device to a second device based on the generated second encryption key.”

Mendoza et al. (U.S. PGPub. 2016/0294786) discloses techniques for a telecommunication network comprising one or more servers. The one or more servers are configured to connect to a first client device associated with a first user. The first client device executes a web browser application to enable the first user to access telecommunication services using a real-time communication protocol. The one or more servers are further configured to connect a second client device associated with a second user. However, unlike the instant invention, Mendoza does not disclose “wherein a second encryption key corresponds to a first encryption key, and wherein a third device decrypts only data transmitted from a first device to a second device based on the generated second encryption key.”

CHO et al. (U.S. PGPub. 2018/0070237) discloses techniques for transmitting and receiving data in a wireless communication system that supports a low latency service. A terminal may transmit a request message for requesting transmission of low latency service data in an idle state to a base station, determine effectiveness (integrity) of the terminal, and receive a response message including resource information related to transmission and reception of the low latency service data from the base station in response to the request message to transmit and receive the low latency service data. However, unlike the instant invention, Cho does not disclose “wherein a second encryption key corresponds to a first encryption key, and wherein a third device decrypts only data transmitted from a first device to a second device based on the generated second encryption key.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1, 3-4, 6-7, 11 and 13-16 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433